                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN

                                                       Civil Action No. 1:21-cv-00291
COMMODITY FUTURES TRADING
COMMISSION,

                   Plaintiff,                          COMPLAINT FOR INJUNCTIVE
                                                       AND OTHER EQUITABLE RELIEF
                                                       AND FOR CIVIL MONETARY
                        v.                             PENALTIES UNDER THE
                                                       COMMODITY EXCHANGE ACT

ROBERT NARVETT,

                   Defendant.


       Plaintiff Commodity Futures Trading Commission (“Commission”) alleges as follows:

                                       I.      SUMMARY

       1.      From at least December 2013 through the present (the “Relevant Period”), Robert

Narvett (“Narvett”) engaged in a fraudulent scheme through which he induced clients to allow

him to manage commodity futures trading accounts on their behalf and then abandoned his

clients after losing money trading their accounts and misappropriating their investment funds.

       2.      Narvett solicited clients for his fraudulent scheme by making numerous false and

misleading material statements concerning, among other things, his alleged trading successes and

methods. In particular, he falsely represented to existing and prospective clients that they would

earn a return on investment of around ten to twenty percent per year, and that the strategies he

employed were a safe way to invest money. In soliciting funds from existing and prospective

clients, Narvett also omitted material facts such as (1) he consistently lost money trading

commodity futures contracts; (2) he was not registered with the Commission as required by

federal law; and (3) the Securities and Exchange Commission (“SEC”) previously charged him




         Case 1:21-cv-00291-WCG Filed 03/05/21 Page 1 of 15 Document 1
with operating a fraudulent investment scheme related to the offer and sale of promissory notes

to family, friends, and others.

       3.      Through the scheme at issue here, from at least 2017 through the present, Narvett

fraudulently solicited at least $196,799.91 from at least two clients, lost at least $14,294.06 of

their money trading commodity futures contracts, and knowingly misappropriated at least

$171,297.85 of their investment for his own benefit or for the benefit of the fraud. Upon

information and belief, Narvett engaged in similar fraudulent conduct in connection with at least

eleven other clients since early 2013.

       4.      By virtue of this conduct, and as more fully set forth below, Narvett has engaged,

is engaging, and/or is about to engage in acts and practices in violation of Sections 4o(1) and

4b(a)(1) of the Commodity Exchange Act (“Act”), 7 U.S.C. §§ 6o(1), 6b(a)(1) (2018).

       5.      Additionally, Narvett acted at all relevant times as a Commodity Trading Advisor

(“CTA”) by soliciting clients to allow him to trade futures contracts on the clients’ behalf,

trading futures contracts on behalf of clients, and receiving financial compensation in return for

trading futures contracts in client accounts, without being registered or exempt from registration

with the Commission as a CTA, as required by the Act. Narvett’s failure to register as a CTA

violates Section 4m(1) of the Act, 7 U.S.C. § 6m(1) (2018).

       6.      Unless restrained and enjoined by this Court, Narvett is likely to continue to

engage in the acts and practices alleged in this Complaint or in similar acts and practices, as

described more fully below.

       7.      Accordingly, pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2018), the

Commission brings this action to enjoin Narvett’s unlawful acts and practices and to compel

compliance with the Act. In addition, the Commission seeks civil monetary penalties and



                                                  2

         Case 1:21-cv-00291-WCG Filed 03/05/21 Page 2 of 15 Document 1
remedial ancillary relief, including but not limited to trading and registration bans, restitution,

disgorgement, rescission, pre- and post-judgment interest, and such other relief as the Court may

deem necessary and appropriate.

                             II.     JURISDICTION AND VENUE

       8.      This Court possesses jurisdiction over this action pursuant to 28 U.S.C. § 1331

(2018) (codifying federal question jurisdiction) and 28 U.S.C. § 1345 (2018) (providing that U.S.

district courts have original jurisdiction over civil actions commenced by the United States or by

any agency expressly authorized to sue by Act of Congress). In addition, Section 6c(a) of the

Act, 7 U.S.C. § 13a-1(a) (2018), provides that U.S. district courts have jurisdiction to hear

actions brought by the Commission for injunctive relief or to enforce compliance with the Act in

the proper district court of the United States whenever it shall appear to the Commission that any

person has engaged, is engaging, or is about to engage in any act or practice constituting a

violation of any provision of the Act or any rule, regulation, or order thereunder.

       9.      Venue properly lies with this Court pursuant to Section 6c(e) of the Act, 7 U.S.C.

§ 13a-1(e) (2018), because Narvett is found in, inhabits, or transacts business in this District and

the acts and practices alleged in this Complaint have occurred or are occurring within this

District. Narvett solicited clients in and traded clients’ futures trading accounts from Wisconsin,

trading them on a futures exchange which is a Designated Contract Market (“DCM”).

                                      III.    THE PARTIES

       10.     Plaintiff Commodity Futures Trading Commission is an independent federal

regulatory agency charged by Congress with the administration and enforcement of the Act and

Commission Regulations (“Regulations”) promulgated thereunder. The Commission maintains

its principal office at 1155 21st Street N.W., Washington, DC 20581.



                                                  3

         Case 1:21-cv-00291-WCG Filed 03/05/21 Page 3 of 15 Document 1
       11.     Robert Narvett is an individual residing in Appleton, Wisconsin. He has never

been registered with the Commission in any capacity.

                                         IV.     FACTS

A.     Narvett Fraudulently Solicited His Clients by Making Material Misrepresentations.

       12.     During the Relevant Period, Narvett held himself out as a CTA and solicited

friends, family members, neighbors, and others to allow him to manage futures trading accounts

on their behalf. In his solicitations, Narvett knowingly made numerous deceptive, false, and

misleading material statements.

       13.     For example, in or around April 2017, with Narvett’s assistance and at his

direction, Clients A and B established a personal futures trading account at a futures commission

merchant (“FCM”) through the FCM’s website. Clients A and B were married and lived in

Narvett’s neighborhood, and they had very limited interactions and no preexisting relationship

with Narvett prior to investing with him. Clients A and B understood that Narvett ran his own

investment business from his home.

       14.     In March 2017, Narvett knocked on their door without any warning or invitation

and proposed talking to Clients A and B about an investment opportunity. Clients A and B

eventually met with Narvett to discuss his proposal.

       15.     In meetings held at their home or Narvett’s home between March and April 2017,

Narvett told Clients A and B that he was a different type of investor and did not deal in stocks

and bonds but rather invested in “hedges and straddles.” He falsely told Clients A and B that his

strategies were a safe way to invest money and that they would not lose any money. He also

falsely represented to Clients A and B that (a) they would make more money when the market

was more volatile; (b) they would earn a return on investment of around ten to twenty percent



                                                 4

         Case 1:21-cv-00291-WCG Filed 03/05/21 Page 4 of 15 Document 1
per year; and (c) he had successfully traded on behalf of other clients. Narvett knew these

statements were false. Narvett further encouraged Clients A and B to invest as much money as

they could.

       16.     At Narvett’s urging, between March and April 2017, Clients A and B ultimately

transferred a total of $196,799.91 to Narvett for him to invest on their behalf. They provided the

vast majority of those funds to Narvett via checks and cash, including funds that they transferred

from their individual retirement accounts and/or 401(k) accounts. Narvett told Clients A and B

that they should use cash and check transfers because he wanted to avoid tax issues and did not

want the money traced back to him.

B.     Narvett Fraudulently Solicited His Clients by Omitting Material Facts.

       17.     After opening their futures trading account at Narvett’s direction, Clients A and B

did not personally conduct any trading in it. Rather, at all relevant times, Narvett maintained full

access to the account, and he traded futures contracts directly in the account. In an effort to

conceal his scheme, Narvett failed to inform Clients A and B that a power of attorney or similar

authorization was required to be filed with the FCM in order for Narvett to make discretionary

trades on their behalf, even though he had to have known about this requirement. He also failed

to inform Clients A and B that he was not registered with the Commission as a CTA as required

by federal law. Upon information and belief, Narvett provided these purported advisory services

to Clients A and B for compensation or profit.

       18.     Narvett was a former account holder of the FCM where he facilitated the opening

of Clients A and B’s account. The FCM terminated its relationship with Narvett in 2014 after he

was charged by the SEC with fraud in connection with an alleged Ponzi scheme that he ran

through Shield Management Group, Inc. (“Shield”), a private company that he owned and



                                                 5

         Case 1:21-cv-00291-WCG Filed 03/05/21 Page 5 of 15 Document 1
controlled. See Complaint, SEC v. Narvett, No. 1:13-cv-00927-WCG (E.D. Wis. Aug. 16, 2013),

ECF No. 1. Nevertheless, since his own accounts were terminated, Narvett has continued trading

futures contracts for at least eleven additional clients in accounts held in the names of those

clients at this same FCM, without disclosing his activities to the FCM.

       19.     In its action against Narvett, the SEC alleged that he raised at least $940,000 from

at least twenty investors through the fraudulent offer and sale of promissory notes issued by

Shield, and that, in exchange for their money, Narvett guaranteed that the investors would

receive their principal investment plus a twenty percent return at the end of a specified term. The

SEC further alleged that Narvett falsely represented to some of the investors that he would use

the money as working capital to build Shield’s business. According to the SEC’s complaint,

instead of using investor money for Shield’s business, Narvett misappropriated most of the

money raised from the promissory notes for his personal use. Specifically, the SEC alleged that

Narvett used investor money to, among things, fund trading in his personal brokerage account;

pay for various personal expenses, including mortgage payments, legal fees, and car payments;

and make Ponzi-style payments of purported interest to other investors. To perpetuate that

scheme, Narvett had advised clients to falsely represent to the SEC during the course of its

investigation that the funds they provided to him were loans as opposed to investments.

       20.     Narvett and Shield did not contest the allegations of the SEC’s complaint, and a

judgment was entered against them obligating them to disgorge profits of more than $335,697.42

they received as a result of their fraudulent scheme, pay prejudgment interest on the disgorged

profits in the amount of $18,886.50, and a pay a civil penalty in the amount of $300,000. See

Judgment, SEC v. Narvett, No. 1:13-cv-00927-WCG (E.D. Wis. Oct. 17, 2014), ECF No. 31.

       21.     Narvett never disclosed the SEC’s action or judgment against him to Clients A



                                                 6

         Case 1:21-cv-00291-WCG Filed 03/05/21 Page 6 of 15 Document 1
and B, even though he knew about the action and judgment, nor did he inform them that the

FCM where they opened their futures trading account had previously terminated its relationship

with him as a result of the SEC’s charges.

       22.     Clients A and B later learned about the SEC’s action against Narvett from an

employee at one of the financial institutions where they held accounts. In or around May 2017,

Clients A and B confronted Narvett about the SEC’s lawsuit in a meeting at his home. In an

effort to dissuade Clients A and B from pursuing any kind of action against him, Narvett told

them that in his past dealings, if investors reported him to the authorities they did not receive any

money back from him. During this May 2017 meeting and/or in subsequent communications, in

an effort to continue to perpetuate his fraud, Narvett also falsely promised Clients A and B that

he would return a significant amount of their money to them. To date, however, he has returned

only $11,208 to Clients A and B.

       23.     Had Clients A and B known about the SEC’s investigation into Narvett’s

activities, they never would have invested money with him.

C.     Narvett Acted as An Unregistered Commodity Trading Advisor.

       24.     During the Relevant Period, Narvett acted in a capacity requiring registration as a

CTA by (a) publicly soliciting clients, including Clients A and B, to trade futures contracts on

their behalf; (b) trading futures contracts on behalf of clients, including Clients A and B; and (c)

receiving financial compensation in return for trading futures contracts in client accounts.

       25.     Narvett solicited Clients A and B as well as other prospective clients primarily by

approaching them in person. In addition to Clients A and B, in or around the Relevant Period,

Narvett approached at least two other individuals with whom he had no preexisting relationship

to solicit them to invest money with him.



                                                  7

         Case 1:21-cv-00291-WCG Filed 03/05/21 Page 7 of 15 Document 1
       26.     Narvett then communicated directly with existing and prospective clients in

person and via telephone and text messages.

       27.     Narvett either directed his clients to establish commodity futures trading accounts

at the FCM referenced above, or he himself established accounts at that FCM on their behalf

using their personal information and without disclosing his involvement to the FCM. He then

traded futures contracts in their accounts until he exhausted the available funds. Narvett traded

in at least seventeen accounts (for twelve clients) in this manner through the FCM referenced

above. He executed these trades on a registered DCM and subject to the DCM’s rules.

       28.     Overall, none of the seventeen trading accounts Narvett managed at the FCM

were profitable. In total, during the Relevant Period, the accounts suffered collective losses of

$253,772.03, inclusive of trading losses and commissions and fees charged by the FCM. He

promised clients, including Clients A and B, that he would pay them back. However, contrary to

his promises, he simply abandoned his former clients and moved on to the next client.

       29.     In addition, while a portion of these losses were incurred before Clients A and B

transferred any funds to Narvett, Narvett never told Clients A and B that he lost money trading

on behalf of other clients. With respect to Clients A and B, Narvett lost $14,294.06 trading in

the account established on their behalf.

       30.     Records obtained from the FCM show that the seventeen client accounts

referenced in Paragraphs 27 and 28 were accessed, and traded, from the following Internet

Protocol (“IP”) addresses, among others: XXXXXXX6.223, XXXXXXX28.67,

XXXXXX0.205, and XXXXXXXX7.179. Upon information and belief, these IP addresses were

registered to and/or exclusively utilized by Narvett.




                                                 8

         Case 1:21-cv-00291-WCG Filed 03/05/21 Page 8 of 15 Document 1
       31.     Narvett was not registered with the Commission in any capacity during the

Relevant Period.

             V.     VIOLATIONS OF THE COMMODITY EXCHANGE ACT

                                            COUNT I

                      FRAUDULENT CONDUCT IN VIOLATION OF
                            SECTION 4o(1) OF THE ACT

       32.     The allegations set forth in paragraphs 1 through 31 are re-alleged and

incorporated herein by reference.

       33.     Section 4o(1) of the Act, 7 U.S.C. § 6o(1) (2018), makes it unlawful:

               for a commodity trading advisor . . . by use of the mails or any
               means or instrumentality of interstate commerce, directly or
               indirectly–(A) to employ any device, scheme, or artifice to defraud
               any client or participant or prospective client or participant; or (B)
               to engage in any transaction, practice or course of business which
               operates as a fraud or deceit upon any client or participant or
               prospective client or participant.

       34.     As set forth above, during the Relevant Period, through the use of the mails or

other means of interstate commerce, Narvett acted as a CTA. Narvett did so by soliciting

members of the general public, communicating with them including via text messaging, trading

their accounts via registered entities using the internet, and receiving compensation for his

services, including checks.

       35.     From at least March 2017 through the present, Narvett used the mails or other

means or instrumentalities of interstate commerce (including internet and telephone, among

others) to employ devices, schemes, or artifices to defraud clients and participants as well as

prospective clients and participants by, among other things, knowingly misappropriating client

funds, making false statements and omissions regarding his trading successes and the safety of

his trading strategy, promising trading profits, and omitting material information regarding the

                                                 9

         Case 1:21-cv-00291-WCG Filed 03/05/21 Page 9 of 15 Document 1
prior regulatory action brought against him, his trading losses, the termination of his own

account at the FCM where he traded client funds, the need for a power of attorney or similar

authorization in order for him to make discretionary trades on behalf of clients, and the legal

requirement that he register with the Commission as a CTA and his failure to do so. Further, he

engaged in transactions, practices, or courses of business which operated as a fraud or deceit

upon his clients and participants as well as his prospective clients and participants.

       36.     Each act, representation, omission, or failure of Narvett, including but not limited

to those specifically alleged herein, is alleged as a separate and distinct violation of Section 4o(1)

of the Act.

                                             COUNT II

                       FRAUDULENT CONDUCT IN VIOLATION OF
                            SECTION 4b(a)(1) OF THE ACT

       37.     The allegations set forth in paragraphs 1 through 36 are re-alleged and

incorporated herein by reference.

       38.     Section 4b(a)(1) of the Act, 7 U.S.C. § 6b(a)(1) (2018), makes it unlawful:

               for any person, in or in connection with any order to make, or the
               making of, any contract of sale of any commodity in interstate
               commerce or future delivery that is made, or to be made, on or
               subject to the rules of a designated contract market, for or on
               behalf of any other person . . .

               (A) to cheat or defraud or attempt to cheat or defraud the other
               person;

               (B) willfully to make or cause to be made to the other person any
               false report or statement or willfully to enter or cause to be entered
               for the other person any false record; [or]

               (C) willfully to deceive or attempt to deceive the other person by
               any means whatsoever in regard to any order or contract or the
               disposition or execution of any order or contract . . . .



                                                 10

        Case 1:21-cv-00291-WCG Filed 03/05/21 Page 10 of 15 Document 1
       39.     By the conduct alleged herein, Narvett cheated or defrauded, or attempted to cheat

or defraud, people in connection with orders to make, or the making of, contracts of sale for

future delivery made on or subject to the rules of a DCM, for or on behalf of those people. He

willfully deceived or attempted to deceive people, by, among other things, knowingly

misappropriating client funds, making false statements and omissions regarding his trading

successes and the safety of his trading strategy, promising trading profits, and omitting material

information regarding the prior regulatory action brought against him, his trading losses, the

termination of his own account at the FCM where he traded client funds, the need for a power of

attorney or similar authorization in order for him to make discretionary trades on behalf of

clients, and the legal requirement that he register with the Commission as a CTA and his failure

to do so.

       40.     Each act, representation, omission, or failure of Narvett, including but not limited

to those specifically alleged herein, is alleged as a separate and distinct violation of Section

4b(a)(1) of the Act.

                                            COUNT III

        ACTING AS AN UNREGISTERED COMMODITY TRADING ADVISOR
                IN VIOLATION OF SECTION 4m(1) OF THE ACT

       41.     The allegations set forth in paragraphs 1 through 40 are re-alleged and

incorporated herein by reference.

       42.     Section 4m(1) of the Act, 7 U.S.C. § 6m(1) (2018), makes it unlawful:

               for any commodity trading advisor or commodity pool operator,
               unless registered under this Act, to make use of the mails or any
               means or instrumentality of interstate commerce in connection
               with his business as such commodity trading advisor or commodity
               pool operator . . . .




                                                 11

        Case 1:21-cv-00291-WCG Filed 03/05/21 Page 11 of 15 Document 1
       43.     Section 1a(12)(A)(i) of the Act, 7 U.S.C. § 1a(12)(A)(i) (2018), defines a CTA, in

relevant part, as any person who:

               for compensation or profit, engages in the business of advising
               others, either directly or through publications, writings, or
               electronic, media, as to the value of or the advisability of trading
               in–(I) any contract of sale of a commodity for future delivery,
               security futures product, or swap . . . .

       44.     As set forth above, during the Relevant Period, through the use of the mails or

other means of interstate commerce, Narvett acted as a CTA without being registered under the

Act. Narvett held himself out as a CTA by soliciting members of the general public,

communicating with them, including via text messaging, trading their accounts via registered

entities using the internet, and receiving compensation for his services including by check, all in

violation of Section 4m(1) of the Act.

       45.     Narvett does not satisfy the exceptions to Section 4m(1) of the Act because he

held himself out generally to the public as a CTA.

       46.     Each act, representation, omission, or failure of Narvett, including but not limited

to those specifically alleged herein, is alleged as a separate and distinct violation of Section

4m(1) of the Act.

                                 VI.     RELIEF REQUESTED

       WHEREFORE, the Commission respectfully requests that the Court, as authorized by

Section 6c of the Act, 7 U.S.C. § 13a-1 (2018), and pursuant to its own equitable powers:

       A.      Find that Narvett violated Sections 4o(1), 4b(a)(1), and 4m(1) of the Act, 7 U.S.C.

§§ 6o(1), 6b(a)(1), 6m(1) (2018);

       B.      Enter an order of permanent injunction enjoining Narvett, and his affiliates,

agents, servants, employees, successors, assigns, attorneys, and all persons in active concert with



                                                 12

        Case 1:21-cv-00291-WCG Filed 03/05/21 Page 12 of 15 Document 1
him, who receive actual notice of such order by personal service or otherwise, from engaging in

the conduct described above, in violation of Sections 4o(1), 4b(a)(1), and 4m(1) of the Act, 7

U.S.C. §§ 6o(1), 6b(a)(1), 6m(1) (2018);

       C.      Enter an order of permanent injunction restraining and enjoining Narvett, and his

affiliates, agents, servants, employees, successors, assigns, attorneys, and all persons in active

concert with him, from directly or indirectly:

               i.      Trading on or subject to the rules of any registered entity (as that term is

defined in Section 1a(40) of the Act, 7 U.S.C. § 1a(40) (2018));

               ii.     Entering into any transactions involving “commodity interests” (as that

term is defined in Regulation 1.3, 17 C.F.R. § 1.3 (2020)), for accounts held by Narvett or in

which Narvett has a direct or indirect interest;

               iii.    Having any commodity interests traded on Narvett’s behalf;

               iv.     Controlling or directing the trading for or on behalf of any other person or

entity, whether by power of attorney or otherwise, in any account involving commodity interests;

               v.      Soliciting, receiving, or accepting any funds from any person for the

purpose of purchasing or selling any commodity interests;

               vi.     Applying for registration or claiming exemption from registration with the

Commission in any capacity, and engaging in any activity requiring such registration or

exemption from registration with the Commission, except as provided for in Regulation

4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2020);

               vii.    Acting as a principal (as that term is defined in Regulation 3.1(a), 17

C.F.R. § 3.1(a) (2020)), agent, or any other officer or employee of any person (as that term is

defined in Section 1a(38) of the Act, 7 U.S.C. § 1a(38) (2018)) registered, exempted from



                                                   13

        Case 1:21-cv-00291-WCG Filed 03/05/21 Page 13 of 15 Document 1
registration, or required to be registered with the Commission, except as provided for in

Regulation 4.14(a)(9)); and/or

               viii.   Engaging in any business activities related to commodity interests;

       D.      Enter an order directing Narvett, as well as any third-party transferee and/or

successors, to disgorge, pursuant to such procedure as the Court may order, all benefits received

including, but not limited to, salaries, commissions, loans, fees, revenues, and trading profits

derived, directly or indirectly, from the acts or practices which constitute violations of the Act

and Regulations as described herein, including pre- and post-judgment interest;

       E.      Enter an order directing Narvett, as well as any of his successors, to make full

restitution to every person or entity who has sustained losses proximately caused by the

violations described herein, including pre-judgment and post-judgment interest;

       F.      Enter an order directing Narvett, as well as any of his successors, holding

companies, and alter egos, to rescind, pursuant to such procedures as the Court may order, all

contracts and agreements, whether implied or express, entered into between, with, or among

Narvett and any person or entity whose funds were received by Narvett as a result of the acts and

practices that constitute violations of the Act and Regulations as described herein;

       G.      Enter an order directing Narvett to pay a civil monetary penalty, to be assessed by

the Court, in an amount not to exceed the penalty prescribed by Section 6c(d)(1) of the Act, 7

U.S.C. § 13a-1(d)(1) (2018), as adjusted for inflation pursuant to the Federal Civil Penalties

Inflation Adjustment Act Improvements Act of 2015, Pub. L. 114-74, 129 Stat. 584, tit. VII, §

701, and Regulation 143.8, 17 C.F.R. § 143.8 (2020), for each violation of the Act or

Regulations, as described herein, plus post-judgment interest;




                                                 14

        Case 1:21-cv-00291-WCG Filed 03/05/21 Page 14 of 15 Document 1
       H.     Enter an order requiring Narvett to pay costs and fees as permitted by 28 U.S.C.

§§ 1920 and 2412 (2018); and

       I.     Enter an order providing such other and further relief as the Court may deem

necessary and appropriate under the circumstances.



Dated: March 5, 2021                        Respectfully submitted,

                                           COMMODITY FUTURES TRADING
                                           COMMISSION

                                           s/ Julia C. Colarusso
                                           Julia C. Colarusso, #1010466 (DC); #80241 (VA)
                                           Luke B. Marsh, #475635 (DC)
                                           Commodity Futures Trading Commission
                                           Division of Enforcement
                                           1155 21st Street, NW
                                           Washington, DC 20581
                                           Telephone: (202) 418-5000
                                           jcolarusso@cftc.gov
                                           lmarsh@cftc.gov

                                           Attorneys for Plaintiff




                                              15

        Case 1:21-cv-00291-WCG Filed 03/05/21 Page 15 of 15 Document 1
